Name: Commission Regulation (EEC) No 175/82 of 26 January 1982 altering the rates of the refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 19/34 27. 1 . 82Official Journal of the European Communities COMMISSION REGULATION (EEC) No 175/82 of 26 January 1982 altering the rates of the refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex II to the Treaty information at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), and in particular Article 19 ( 1 ) and (2) thereof, Whereas the rates of the refunds applicable from 1 January 1982 to the products listed in the Annex exported in the form of goods not covered by Annex II to the Treaty were fixed by Regulation (EEC) No 3775/81 (2), as amended by Regulation (EEC) No 37/82 (3) ; Whereas it follows from applying the rules and criteria contained in Regulation (EEC) No 3775/81 to the The rates of refund fixed by amended Regulation (EEC) No 3775/81 are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 27 January 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 January 1982. For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 177, 1 . 7 . 1981 , p . 4 . (2) OJ No L 377, 31 . 12 . 1981 , p . 21 . 0 OJ No L 4, 8 . 1 . 1982, p . 40 . 27. 1 . 82 Official Journal of the European Communities No L 19/35 ANNEX to the Commission Regulation of 26 January 1982 altering the rates of the refunds appli ­ cable to certain products from the sugar sector exported in the form of goods not covered by Annex II to the Treaty Table A Rate of refund in ECU/100 kgf : White sugar : 19-70 Raw sugar : 1812 Syrups of beet sugar or cane sugar containing, in the dry state, 98 % or more by weight of sucrose (including invert sugar expressed as sucrose) : S (')19-70 x Ã ¼ 100 Molasses : Isoglucose or flavoured or coloured isoglucose syrups : 19-70 (2) Table B Rate of refund in ECU/100 kgf / White sugar : 16-25 Raw sugar : 14-95 Syrups of beet sugar or cane sugar containing, in the dry state , 98 % or more by weight of sucrose (including invert sugar expressed as sucrose) : S (')16-25 x 1L 100 Molasses :  (') 'S represents the weight sucrose (including invert sugar expressed as sucrose) in 100 kilograms of syrup. (2) Amount of refund for 100 kilograms of dry matter.